Citation Nr: 1130511	
Decision Date: 08/17/11    Archive Date: 08/29/11	

DOCKET NO.  08-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a chronic respiratory disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from July 2000 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a rating decision of July 2009, the RO granted service connection for disk dessication in the area from the 5th lumbar vertebra to the 1st sacral segment.  Accordingly, the issue of entitlement to service connection for the residuals of low back injury, which was formerly on appeal, is no longer before the Board.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed respiratory disorder.  In that regard, while the Veteran apparently separated from service in September 2006, the last service treatment record on file consists of a Post-Deployment Health Assessment dated in October 2005, approximately 10 months prior to the Veteran's discharge from service.  To date, it is unclear whether, prior to discharge, the Veteran did, in fact, undergo a separation examination.  Similarly unclear is whether any attempt has been made to obtain a report of that examination.

The Board further notes that, over the course of the Veteran's active military service, he received treatment on a number of occasions for what were described as upper respiratory infections.  Moreover, in July 2002, following complaints of a cough which had lasted approximately two weeks, the Veteran received a diagnosis of bronchospasm with upper respiratory infection, for which he received treatment in the form of medication.  Significantly, in a Post-Deployment Health Assessment dated in December 2003, it was noted that the Veteran might possibly have been exposed to asbestos in various hangers while deployed.  Moreover, on a number of occasions in service, the Veteran indicated that he had sometimes been exposed to smoke from burning trash, vehicle exhaust fumes, and jet fuel.

The Board observes that, following a VA general medical examination in June 2007, the Veteran received a diagnosis of respiratory problems "most likely secondary to persistent marijuana smoking with secondary bronchial irritation," apparently the result of a urine drug screen which was positive for cannabinoids.  However, a physical examination of the Veteran's chest conducted at that time showed breath sounds which were clear to auscultation bilaterally, with no evidence of any wheezing, rhonchi, or rales.  Moreover, pulmonary function testing was entirely within normal limits, as were radiographic studies of the Veteran's chest.  Significantly, the Veteran has consistently denied the use of marijuana, or, for that matter, any other illicit drug.

In light of the aforementioned, and, in particular, the ambiguity surrounding the existence and etiology of the Veteran's claimed respiratory disorder, further development of the evidence is necessary prior to a final adjudication of the Veteran's claim.  Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the appropriate service department and/or record storage facility, with a request that they provide a copy of the Veteran's service separation examination, as well as any other service treatment records which are not at this time a part of the Veteran's claims folder.  All attempts to procure those records should be documented in the file.  Should such records prove unavailable, the RO/AMC should specifically so state.  Finally, should the RO/AMC be unable to obtain other records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2009, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  Once again, if the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded a VA respiratory/pulmonary examination in order to more accurately determine the exact nature and etiology of his claimed respiratory disorder.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is further to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the aforementioned examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable respiratory/pulmonary disorder, and, if so, whether that disorder at least as likely as not had its origin during the Veteran's period of active military service, to include as the residual of exposure to asbestos, or other environmental factors, including burning trash, exhaust fumes, jet fuel, etc.  All such information and opinions, when obtained, must be made a part of the Veteran's claims folder.  Moreover, a complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, a notation to the effect that this record review has taken place must be included in the examination report.

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a chronic respiratory disorder.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in September 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



